Citation Nr: 1745982	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-34 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include residuals of an aortobifemoral bypass and an angioplasty.

2.  Entitlement to service connection for a shoulder disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to December 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2015 and October 2016 the Board remanded the case for additional evidentiary development.

In a May 2013 statement, the Veteran raised the issue of entitlement to nonservice-connected pension benefits.  This matter was referred to the Agency of Original Jurisdiction (AOJ) by the Board in the December 2015 remand.  As this matter has still not been adjudicated, it is again referred to the AOJ for the appropriate consideration.


FINDINGS OF FACT

1.  The Veteran's heart disability, to include residuals of an aortobifemoral bypass and an angioplasty, was not incurred in, and is not otherwise related to, his active service.

2.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current shoulder disability.

3.  The Veteran is not service-connected for any disabilities.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability, to include residuals of an aortobifemoral bypass and an angioplasty, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard January 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, and pursuant to the Board's October 2016 more recent VA and private treatment records were also obtained. 

Although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the credible evidence does not: establish that the Veteran suffered a relevant event, injury or disease in service; or, indicate that the claimed disabilities may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A.  Heart Disability

The Veteran filed a claim for service connection for his heart disability in December 2011.  A number of private treatment records have been obtained from Guthrie Robert Packer Hospital and Guthrie Towanda Memorial Hospital as well as post-service treatment records from VA facilities in Altoona, Pittsburgh, New York, and Wilkes-Barre.  These are significant for a history of a heart disability starting with an aortobifemoral bypass for peripheral vascular disease in April 2005.  In February 2013 computed tomography angiography showed bilateral superficial femoral artery disease with patent grafts.  In August 2013 he underwent a right common femoral endarterectomy/revision of graft with a polytetrafluoroethylene patch angioplasty.  In summary, a current disability has been shown.

The Veteran has made no assertion that his heart disabilities began in service, was aggravated by service, or is otherwise in any way related to service.  Indeed, his entrance examination in February 1980 and the accompanying report of medical history were negative for findings related to a heart disability.  His discharge examination from January 1987 was also negative for any disabilities.  Service treatment records do not reflect any abnormal findings or diagnoses related to a heart condition.  As a heart disability was not affirmatively shown to have had onset during service, service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303 (a) (affirmatively showing inception in service) is not established.

As noted, there are other means to establish service connection for a disability that do not require nexus evidence under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.  Here, the Veteran's symptoms, diagnosis, and surgery did not occur until several years after service, so the presumption does not apply.  On the Veteran's VA Form 21-526 December 2011 Application for Compensation and/or Pension, he asserted the disability began in 2004.  The available medical records do not show onset or diagnosis of cardiovascular disease during or within a year of service discharge; and there is no evidence of continuity since service.  Therefore, service connection on a presumptive basis or based on chronicity or continuity of symptoms may not be established.  See 38 C.F.R. §§ 3.303(b), 3.307.

The Board acknowledges the Veteran's belief that he has a heart disability related to military service.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a heart disability, to include residuals of an aortobifemoral bypass and an angioplasty, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Without an in-service disease or injury, the Board is not obligated to provide the Veteran with examinations or obtain any further opinions on this matter.  He has not submitted competent medical evidence suggesting that his heart disability is related to his military service.  There is no indication that a heart disability began within a year of service; to the contrary, the first notation of a heart disability was many years following his separation.  To the extent that the Veteran may allege causal relationships, the Board notes that such statements are beyond his competence.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372.

For the reasons stated, service connection for a heart disability is not warranted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Shoulder Disability

The Veteran filed a claim for service connection for his shoulder disability in December 2011 and indicated that he suffers shoulder and joint pain.  In February 2012 he submitted two buddy statements to support the proposition that he experiences pain in his left shoulder.

In a May 2013 statement in support of his claim the Veteran indicated he injured his left shoulder and received various treatments while stationed in Germany.  Service treatment records are negative for complaints, treatments or diagnoses related to a shoulder disability, including a February 1980 entrance examination and an April 1981 discharge examination.  On the Veteran's April 1981 Report of Medical History, he denied any past or current history of shoulder pain or trick shoulder.

The Veteran has indicated that he has not received any post-service treatment related to his shoulder, and the post-service treatment records are negative for complaints, treatments, or diagnoses related to a shoulder disability at any time since the claim was filed.

A successful claim for service connection requires a finding of current disability that is related to an injury or disease in service.  See generally, Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Here, the probative evidence of record fails to demonstrate a current shoulder disability that is related to service.  

Service treatment records are silent with respect to any complaints of shoulder pain or related symptoms and the physical examination of upper extremities in 1981 was normal.  The Board has considered the Veteran's assertion that his current shoulder pain is related to a shoulder injury in service, and acknowledges that he is competent to report pain or discomfort.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Although the Veteran asserts that his shoulder problems began during active service (in Germany), his current assertion is not supported by the service treatment records, which are negative for shoulder complaints/symptoms.  The April 1981 Report of Medical History completed by the Veteran also shows that he answered "no" to ever having a painful shoulder or "trick" shoulder.  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over decades past, made in connection with his claim for monetary benefits from the government.  Thus, the Board finds his current assertion not credible (and thus not probative).

As there is otherwise no credible evidence that the Veteran has a current shoulder disability that is the result of service, there is no duty to obtain a VA medical opinion with respect to direct service connection.  See McLendon v. Nicholson, 20 Vet. App. 79(2006); Bardwell v. Shinseki, 24 Vet. App. 36(2010) (holding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (holding that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.).  

In addition, given the lack of any evidence of arthritis within one year of service (or at present) and the fact that the Veteran has not credibly described a continuity of arthritis-related symptomatology since service, presumptive service connection for arthritis on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).

C.  TDIU

The Veteran asserts he is entitled to TDIU due to heart and shoulder disabilities and severe alcoholism.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran does not have any service-connected disabilities and the Board has denied service connection for a heart and shoulder disabilities.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 105, 1131 (West 2014) either for a primary drug abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse during service. Allen v. Principi, 237 F.3d 1368, 1376   (Fed. Cir. 2001). VA's General Counsel has confirmed that direct service connection for a disability that is a result of a Veteran's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990. See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998). 

Because the undisputed facts show that there is no service-connected disability, there is no legal basis upon which to consider the claim for TDIU.  The claim is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a heart disability, to include residuals of an aortobifemoral bypass and an angioplasty, is denied.

Service connection for a shoulder disability is denied.

TDIU is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


